











March 2, 2015



















HFII Assets Solutions, LLC

as Seller and

Sundance  Strategies, Inc. as Buyer














































Asset Purchase Agreement





1





--------------------------------------------------------------------------------

THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made effective as of the 2nd
day of March, 2015 (the "Effective Date"):




BETWEEN




HFII  Assets  Solutions,  LLC,  a  Delaware  limited  liability  company,
 having  its registered office at 1209 Orange Street, Wilmington, DE 19801 (the
"Seller'');




and




Sundance Strategies, Inc., a corporation incorporated under the laws of the
State of Utah, USA, having its registered  office at 4626 North 300 West, Suite
365, Provo, Utah 84604, USA (the "Buyer'');




each a "Party" and together the "Parties" to  this Agreement.




WHEREAS




(A)

The Seller holds an aggregate  of 10,821,174 participating  debt certificates
with a nominal  value  of  one  US  dollar  (US  $1.00}  issued  by  the
 companies  listed on Exhibit A (the "Existing PDCs"), representing a total
issue of Existing PDCs having an aggregate par value of US $10,821,174.00 as set
forth in Exhibit A; and




(B)

Seller holds that certain Promissory Note issued by Buyer in connection  with
that certain NIB Transfer  Agreement dated March 11, 2013 (the "Sundance Note"),
a copy of which is attached as Exhibit B; and




(C)

The Existing PDCs represent the net insurance benefits ("NIBs") from a portfolio
of life settlement policies as set forth in Exhibit C; and




(D)

Buyer  and  Seller  entered  into  a  binding  letter  of  intent  on  December
 5, 2014, whereby the Buyer agreed to buy, and the Seller agreed to sell, the
Existing PDCs and Sundance Note subject to certain contingencies (the "LOI"), a
copy of which is attached as Exhibit D; and




(E)

Buyer and Seller have agreed to waive any outstanding  contingencies  in the LOI
and hereby complete the transfer of the Existing PDCs and Sundance Note to Buyer
according to the terms and provisions set forth below.




THE PARTIES HEREBY AGREE AS FOLLOWS:




1.

Construction




1.1

In this Agreement, any reference to any agreement  (howsoever named) is to such
agreement as it may be amended, supplemented or extended from time to time,
whether before or after the date hereof.





2





--------------------------------------------------------------------------------




1.2

Clause headings are for ease of reference only.




1.3

For  purposes  of  this  Agreement  and  any  future  communications  between
the Parties,  the term "PDCs" and "NIBs" shall be considered  interchangeable
 and all Parties hereby acknowledge and agree to their interchangeability.




2.

Transfers




The Seller agrees to sell and transfer to the Buyer, which the Buyer accepts,
the Existing PDCs and the Sundance Note for the Consideration, defined below.




3.

Consideration & Payment




The total consideration for the transfer of the Existing PDCs and the Sundance
Note shall be One Million,  One Hundred  Thirty  Thousand  (1,130,000)  shares
 of newly issued common  shares of Buyer (the "Consideration") (the "Sundance
Shares"). The Consideration is subject to the following rights and conditions:




3.1

Lock Up I Leak Out.   Except as permitted  in connection  with Seller's  Put
Option (defined below), or with the written consent of Buyer, Seller shall be
prohibited from selling, hypothecating or otherwise dividing or assigning the
Sundance Shares for a period of 12 months  from the date of issuance  and such
restrictions shall be set forth on the stock certificates evidencing the
Sundance Shares.




3.2

Put Option.  Seller shall have the option to sell and, if Seller elects to
exercise such option, Buyer shall be obligated to purchase, up to an aggregate
of 187,500 of the Sundance Shares from Seller at a price of $8.00 per share
($1,500,000) (the "Put Option") in accordance with the following:




a)

Exercise Dates:




i.

Seller  can  elect  to  exercise  its  Put  Option  to  sell  up  to  93,750 of
 the Sundance Shares back to Purchaser on March 2, 2015, for an aggregate
exercise price of $750,000 (the "First Exercise Date").




ii.

Seller  can  elect  to  exercise  its  Put  Option  to  sell  up  to  93,750 of
 the Sundance   Shares   back  to   Purchaser  on  October  31, 2015,  for  an
aggregate exercise price of $750,000 (the "Second Exercise Date").




b)

Expiration  of  Put  Option.    Each  of  the  Put  Options  shall  expire  on
 their respective exercise dates if not exercised.





3





--------------------------------------------------------------------------------




c)

Exercise Notice.   Seller may make its election to exercise the Put Option by
providing written notice to Buyer on the applicable exercise date and returning
the related Sundance Shares, endorsed to Buyer.




d)

Payment of Option Price.    Buyer shall pay the exercise price within two (2)
days of its receipt of Seller's exercise notice and its receipt of the related
Sundance Shares.




e)

Clawback  of Existing PDCs.      If Buyer fails to pay the exercise price within
two (2) days of its receipt of an exercise notice and its receipt of the related
Sundance Shares, plus any cure period, then Seller shall have the right to
demand the return of its assets (the "Ciawback Rights"), as follows:




i.

If Buyer fails to pay the exercise price related to the First Exercise Date and
the Buyer and Seller fail to extend the payment date, this Agreement shall be
terminated and Buyer shall return all of Seller's assets and Seller shall repay
the Consideration and any other costs and expenses paid by Buyer in connection
with Seller's assets.   In the case of termination, Seller shall
offset amounts owed by Buyer under   the   Sundance   Note   by  the
Consideration   and  any  other  costs  and  expenses   paid  by Buyer in
connection with Seller's assets, which shall be agreed upon by Buyer and Seller
in one or more separate writings.




ii.

If Buyer fails to pay the exercise price related to the Second Exercise Date and
the Buyer and Seller fail to extend the payment date, this Agreement shall be
terminated and Buyer shall return all of Seller's assets and Seller shall repay
the Consideration (including any proceeds from the exercise by Seller of its Put
Option) and any other costs and expenses paid by Buyer in connection  with
Seller's assets.    In the case  of termination,  Seller shall offset amounts
owed by Buyer under the Sundance Note by any proceeds from the exercise by
Seller of its Put Option and by the Consideration and any other costs and
expenses  paid by Buyer in connection  with Seller's assets, which shall be
agreed upon by Buyer and Seller in one or more separate writings.




f)

Cure Period.  In the event Buyer fails to timely pay the exercise price to
Seller in connection with a properly exercised  Put Option due to a lack of
adequate liquidity,  as determined  in the  Buyer's  sole  discretion,  Buyer
shall have  (i) twenty-nine (29) calendar days from the receipt of an exercise
notice related to the First Exercise Date and (ii) forty-five (45) calendar days
from the receipt of an exercise notice related to the





4





--------------------------------------------------------------------------------

Second Exercise Date, to pay the related exercise price prior to Seller
exercising any Clawback Rights.




4.

Transfers




4.1

Use of Proceeds of Transferred  Assets.   Pending the expiration of the Put
Option and any Clawback Rights, Buyer shall own and control the Existing PDCs
and Sundance  Note.    Buyer  hereby  agrees  to  maintain  the  Existing  PDCs
 in  good standing (including the payment of all costs and expenses related to
the assets underlying the Existing PDCs) and to hold such Existing PDCs, free
from any encumbrances,  until the expiration of such Put Option and Clawback
Rights.




5.

Initial Closing Conditions




5.1

NIB Registration.  The Seller and Buyer shall take such steps necessary to
register the  Buyer  as  holder  of  the  Existing  PDCs  in  its  register  of
 NIBs. The  Parties expressly grant power to the manager of the NIB issuer,
acting individually and with full power of substitution, to amend and execute
the above register for and on behalf of the  NIB  issuer  and the Buyer and to
 do all such acts and things  as may be ancillary thereto and/or necessary
and/or useful and/or desirable in the sole opinion of such manager in connection
with or for the purpose of giving full effect to this Agreement.   Upon
amendment and execution of the above register, the manager of the NIB issuer
shall cause to be delivered to Buyer via email (to be followed by a hard copy
via courier) a copy of such amended and executed register and confirm to Buyer
via email (to be followed by a hard copy via courier) that the Buyer has been
registered as the holder of the NIBs in its register of NIBs and is entitled to
all rights and privileges of such ownership, including the right to transfer or
convey such NIBs without  further consent  of  any  person,  except  only  as
 may  be  limited  by  this Agreement.




5.2

Sundance Note Transfer.  The Seller shall deliver to the Buyer, the Sundance
Note, duly endorsed over to Buyer and listed on a Bill of Sale in the form
attached hereto in Exhibit E.




6.

Representations and Warranties




6.1

The Seller, and any of its affiliates or subsidiaries having any interest in the
assets being  transferred  hereunder,  represents  and  warrants  to  the  Buyer
 as  of  the Effective Date as follows:




(a)

The Seller is a validly organized  and existing limited liability company  under
the  laws  of  the  State  of  Delaware,  and  it  has  the  corporate  power
 and authority to enter into this Agreement and to perform its 

 obligations hereunder;








5





--------------------------------------------------------------------------------



(b)

The execution and the performance of this Agreement by the Seller have been duly
  authorized   by   its  managers   and/or   any   and   all other necessary
management  body(ies)  of the Seller and no further corporate action on the part
 of  the  Seller  is  necessary   to  authorize  this Agreement  and/or  its
performance;




(c)

This Agreement has been duly executed by the Seller, and this Agreement
constitutes the valid and binding agreement of the Seller, enforceable against
it in accordance with the terms hereof;




(d)

Each issuer of the Existing PDCs (each a "Company"), set forth on Exhibit A, is
 a private  limited  liability  company  (societe  a responsabilite  limitee)
duly incorporated and validly existing under the laws of Luxembourg;




(e)

To the best of the Seller's knowledge,  the "centre of main interests" (as that
term is used in the Council Regulation (EC) No 1346/2000 of 29 May 2000 on
insolvency proceedings, the "Insolvency Regulation") of each Company is in
Luxembourg, and each Company has no "establishment" (as that term is used in the
Insolvency Regulation) outside Luxembourg;




(f)

In respect of this Agreement and the transactions contemplated by, referred to
in or provided for by this Agreement, (i) it entered into this Agreement in good
faith and for the purpose of carrying out its business, (ii) it entered into
this Agreement on arms' length commercial term, and (iii) it entered into this
Agreement without any intention to defraud or deprive of any legal benefit any
other parties (such as third parties and in particular creditors) or to
circumvent any applicable mandatory laws or regulations of any jurisdiction;




(g)

To the best of the Seller's knowledge, no action, petition, resolution or
similar order for bankruptcy (faillite), voluntary or judicial winding-up
(liquidation volontaire ou judiciaire), controlled management
(gestion contralee), suspension  of  payment  (sursis  de  paiement), voluntary
 arrangement  with creditors  (concordat  preventif de faillite) or similar
proceedings  affecting the rights of creditors generally has been taken, lodged,
passed or presented with regard to the Company and the Seller;




(h)

The Seller and each Company do not meet or threatens to meet the criteria for
the opening of any proceedings referred to under the above paragraph;




(i)

The Seller is the sole beneficial  and legal owner  of the Existing PDCs and
Sundance Note;














--------------------------------------------------------------------------------



(J)

As of the Effective Date, the Existing PDCs are validly issued and fully paid up
and represent in aggregate one hundred percent (100%) of the Existing PDCs
issued by the Companies; and the Seller is not aware of any document related to
the Existing PDCs that would preclude the Seller from consummating the
transactions contemplated hereunder;




(k)

As of the Effective Date, the Seller shall own the Existing PDCs and Sundance
Note free and clear of any lien, security interest, claim, option, pledge,
charge, assignment, transfer and other encumbrances of any kind;




(I)

As of the Effective Date, each policy listed on Exhibit C is valid, in-force and
in good-standing and has not lapsed nor is in any grace period.




(m)

This Agreement  does not violate any contractual  or other obligation binding
upon it and each Company.




(n)

There are no proceedings or litigation at law, equity or otherwise pending or,
to the knowledge  of the  Seller,  threatened  against  the  Seller,  or to
which the Seller is otherwise  a  party  before  any  Governmental Authority,
which,  if adversely  determined,  would  reasonably  be  expected  to  have
a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement,  or to consummate  the  transactions
contemplated hereby.  The Seller is not subject to any order of any
Governmental Authority except to the extent the same would not reasonably be
expected to have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby.




(o)

The Seller: (i) has had access  to all reports and registration  statements and
other information filed by the Buyer with the United States Securities and
Exchange Commission (the "SEC") at www.sec.gov; is an "accredited investor" or
"sophisticated investor" as those terms are defined in SEC general rules and
regulations, and specifically in SEC Rules 501 and 506, each of its principals
is also an "accredited investor" or "sophisticated investor"; is fully capable
of evaluating the risks and merits of an investment in the Sundance Shares;
understands that the Sundance Shares are "restricted securities" as defined in
SEC Rule 144; and has had the opportunity, through its principals and legal
counsel,  to  ask  questions  of and  receive  answers  from  the  directors
 and executive officers of Buyer, to the Seller's satisfaction.




6.2

The Buyer hereby represents and warrants to the Seller as follows:














--------------------------------------------------------------------------------



(a)

The  Buyer  is  a  corporation  duly  organized,  validly  existing  and  in
good standing under the laws of its state of incorporation, and it has the
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder;




(b)

The execution and the performance of this Agreement by the Buyer have been
duly authorized by its managers and/or any and all other necessary management
 body(ies) of the Buyer and no further corporate action on the
part of the Buyer is necessary to authorize this Agreement and/or its
performance;




(c)

This Agreement has been duly executed by the Buyer and this Agreement
constitutes the valid and binding agreement of the Buyer, enforceable against it
in accordance with the terms hereof;




(d)

In respect of this Agreement and the transactions contemplated by, referred to
in or provided for by this Agreement, (i) it entered into this Agreement in good
faith and for the purpose of carrying out its business, (ii) it entered into
this Agreement on arms' length commercial terms and (iii) it entered into this
Agreement without any intention to defraud or deprive of any legal benefit any
other parties (such as third parties and in particular creditors) or to
circumvent any applicable mandatory laws or regulations of any jurisdiction.




(e)

No action, petition, resolution or similar order for bankruptcy (faillite),
voluntary or judicial winding-up (liquidation volontaire ou judiciaire)
controlled management (gestion controlee), suspension of payment (sursis de
paiement), voluntary arrangement with creditors (concordat preventif de
faillite) or similar proceedings affecting the rights of creditors generally has
been taken, lodged, passed or presented with regard to the Buyer; and




(f)

This Agreement does not violate any contractual  or other obligation binding
upon it.




7.

Costs




Except as otherwise provided herein, each Party shall bear its own costs, fees
and expenses incurred in the negotiation, execution and performance of this
Agreement and any matter contemplated by it.




8.

Further Assurances




The Parties each agree to execute and deliver such additional instruments and
other documents, and to take all such further actions, as may be reasonably
necessary or appropriate  to  effectuate,  carry  out  and  comply  with  all
 of  the terms  of  this Agreement and the transactions contemplated hereby.














--------------------------------------------------------------------------------



9.

Relationship of Parties




Nothing  contained   herein   is  intended,   nor  shall   be  construed,   to
 create  a partnership, joint venture or other similar association between or
among any of the Parties hereto for any purpose.




10.

Waiver




The failure or delay of any Party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed as a waiver of any
such provision, nor in any way to affect the validity or this Agreement or any
part hereof or the right of such Party thereafter to enforce each and every such
provision.   No waiver of any breach of or non-compliance  with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance.   All remedies, either under this Agreement or by law or
otherwise afforded, will be cumulative and not alternative.




11.

Entire Agreement




This  Agreement  constitutes  the  entire  and  sole  agreement  between  the
Parties thereto on the provisions covered by it. This agreement may only be
amended or modified  by  a  written  document   signed  by  the  Seller  and
 the Buyer;  and  it supersedes the LOI.




12.

Amendments




No modification, amendment or waiver of, or with respect to, any provision of
this Agreement, and all other agreements, instruments and documents delivered
pursuant to this Agreement, shall be effective unless it shall be in writing and
signed by each of the Parties.




13.

Severability




The unenforceability or nullity of any provision of this agreement shall not
affect the validity or enforceability of any other provisions hereof.




14.

Governing Law, Jurisdiction and Waiver of Jury Trial




THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE  WITH,  THE
 LAWS  OF  THE  STATE  OF  UTAH.    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT  IN THE  COURTS  OF THE STATE  OF UTAH  OR OF
THE UNITED STATES FOR THE CENTRAL DISTRICT OF UTAH, AND BY EXECUTION AND
DELIVERY  OF THIS  AGREEMENT,  EACH  OF  THE PARTIES  HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE  JURISDICTION  OF  THOSE
COURTS.  EACH  OF  THE  PARTIES HERETO  IRREVOCABLY  WAIVES  ANY OBJECTION,
 INCLUDING  ANY OBJECTION TO THE LAYING OF VENUE











--------------------------------------------------------------------------------

OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR ANY LEGAL PROCESS WITH
RESPECT TO ITSELF  OR  ANY OF ITS PROPERTY, WHICH  IT MAY  NOW  OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO
WAIVES PERSONAL SERVICE  OF  ANY  SUMMONS, COMPLAINT  OR  OTHER  PROCESS,  WHICH
MAY  BE  MADE  BY  ANY OTHER  MEANS  PERMITTED  BY  UTAH  LAW.   ALL PARTIES
HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY  WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY IN  RESPECT  OF  ANY LITIGATION  BASED  HEREON,  OR
 ARISING  OUT  OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS  (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND
AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT  CONSIDERATION  FOR THIS
PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO
ENTER INTO THIS AGREEMENT.




Notwithstanding  anything contained  herein  to the contrary, it is the Parties'
intent that this Agreement and the Promissory Note shall be governed by, and
construed in accordance with, the laws of the State of Utah, but the Pledge
Agreement shall be governed by, and construed in accordance with, the laws of
Luxembourg.




15.

Headings




The headings  herein  are for purposes  of reference  only and  shall not
 otherwise affect the meaning or interpretation of any provision hereof.




16.

Counterparts




This Agreement may be executed by the parties in separate counterparts,  each of
which when so executed shall be deemed to be an original and both of which when
taken together shall constitute one and the same agreement.











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts as of the date first above written.







THE SELLER




HFII Assets Solutions, LLC













By:  Mark Niu

Title: President of Hyperion Capital, LLC

as Manager of HFII Assets Solutions, LLC







THE BUYER




[assetpurchaseagreementwex002.gif] [assetpurchaseagreementwex002.gif]











--------------------------------------------------------------------------------

Exhibit A







Schedule of Existing PDCs (NIBs)







Issue

Date




Company




Series




No. of

PDCs




Par Value

1/10/2013

Apollo Life Ventures Sari

-

2,022,500

2,022,500

1/15/2013

Apollo Life Ventures Sari

-

452,250

452,250

1/15/2013

Apollo Life Ventures Sari

1

1,128,044

1,128,044

1/10/2013

Jubilee Star Lux Sari

-

1,842,500

1,842,500

1/15/2013

Jubilee Star Lux Sari

-

452,250

452,250

1/15/2013

Jubilee Star Lux Sari

1

1,598,630

1,598,630

9/20/2012

HTF 3 US Life Ventures Sari

1

1,565,000

1,565,000

9/20/2012

HTF 4 US Life Ventures Sari

1

1,760,000

1,760,000




Total

 




10,821,174




$10,821,174











--------------------------------------------------------------------------------

Exhibit B




Sundance Note











--------------------------------------------------------------------------------

Exhibit C




Life Insurance Policies

Underlying Existing PDCs




Policy ID

Structure

Carrier

Death Benefit

BYJR796

HTF 3-4

Natl Western

2,500,000

FRR0759

HTF 3-4

Hancock

1,500,000

SAEZ777

HTF 3-4

West Coast

5,000,000

CHGE113

HTF 3-4

LBL

5,000,000

DAJ042U

HTF 3-4

Columbus

5,000,000

SCJ0458

HTF 3-4

Lincoln

7,000,000

CAMA813

HTF 3-4

AXA

5,000,000

TAMA166

HTF 3-4

SLD

4,000,000

KEGE662

HTF 3-4

Lincoln

2,400,000

KOS 715

HTF 3-4

AXA

5,000,000

QULU73U

HTF 3-4

Columbus

4,500,000

ALKI480

HTF 3-4

AXA

3,000,000

ROTH439

HTF 3-4

Hancock

2,000,000

COGI951

HTF 3-4

SLD

5,000,000

BOR0618

HTF 3-4

SLC

2,000,000

CHLL709

HTF 3-4

Prudential

5,000,000

CUWI510

Apollo I Jubilee

AXA

1,500,000

BAJ0839

Apollo I Jubilee

AXA

1,500,000

CODE678

Apollo I Jubilee

JP

7,000,000

FIHA557

Apollo I Jubilee

AXA

10,000,000

HOBU508

Apollo I Jubilee

Protective

1,500,000

NEED928

Apollo I Jubilee

Natl Western

2,000,000

RERI287

Apollo I Jubilee

Hartford

10,000,000

STMI968

Apollo I Jubilee

AXA

5,000,000

STMI315

Apollo I Jubilee

AXA

5,000,000

WODI680

Apollo I Jubilee

ReliaStar

3,000,000

ALD0130

Apollo I Jubilee

AXA

10,000,000

COR0121

Apollo I Jubilee

Hancock

3,000,000

CRJA0U

Apollo I Jubilee

Columbus

975,000

TOTAL

124,375,000














--------------------------------------------------------------------------------

Exhibit D




Letter of Intent











--------------------------------------------------------------------------------

Exhibit E




Bill of Sale




Bill of Sale - Sundance Note







BILL OF SALE AND ASSIGNMENT







BILL OF SALE AND ASSIGNMENT, dated as of this  

day of March, 2015 (this "Bill of Sale"), from HFII Asset Solutions, LLC (the
"Seller"), to Sundance Strategies, Inc. (the "Buyer");




WITNESSETH:




WHEREAS, the undersigned entered into an Asset Purchase Agreement (the
"Agreement"), dated as of March 2, 2015.  All capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Agreement; and




WHEREAS,  subject to and in accordance  with the terms and conditions of the
Agreement, the  Seller  has  agreed  to  transfer  to  the  Buyer  the  Sundance
 Note (the  "Transferred Property").




NOW, THEREFORE, in consideration of the payment by the Buyer to the Seller of
the Consideration, and for other good and valuable consideration, the receipt
and sufficiency of which  is  hereby  acknowledged,  the  Seller  by  these
 presents  does hereby  sell,  convey, transfer and assign to the Buyer, its
successors and assigns forever, all of the Seller's right, title and interest,
legal and equitable, in and to the Transferred Property.




TO HAVE AND TO HOLD, unto the Buyer, its successors  and assigns, from and after
the passage of title as aforesaid, FOREVER.




The  Transferred  Property  is  being  sold  to  the  Buyer  with  only  such
representations  or warranties as expressly set forth in the Agreement, herein
or in the accompanying  certificate of an authorized officer of the Seller.




The Seller shall be solely responsible for any and all transfer taxes and filing
fees incurred by it in connection with this sale of Transferred Property by the
Seller to the Buyer.




This instrument  shall be binding  upon, inure to the benefit  of, and be
enforceable  by the Buyer and the Seller and their respective successors and
assigns.




IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be executed by
its duly authorized officer as of the date first above written.




HFII Assets Solutions







By: Title:









